Citation Nr: 0118195	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied entitlement to an 
increased evaluation for gastroesophageal reflux disease 
(GERD) with history of peptic ulcer disease, then rated 10 
percent disabling. 

This appeal also arises from a May 1999 RO rating decision 
wherein the RO determined that a claim of entitlement to 
service connection for residuals of an injury to the left 
side of the head was not well grounded.  The veteran appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of both issues.  

In September 2000, the Board remanded the case to the RO for 
additional development.  All requested development has been 
completed to the extent possible.   

In April 2001, the RO increased the disability rating for the 
service-connected GERD with history of peptic ulcer disease 
to 30 percent disabling.

The appeal for a higher disability rating for GERD with 
history of peptic ulcer disease will be addressed in the 
REMAND portion of the decision. 


FINDINGS OF FACT

1.  All evidence necessary for disposition of the service 
connection claim has been obtained.

2.   It is at least as likely as not that an exostosis over 
the left eye is the result of a head injury during active 
service.  


CONCLUSION OF LAW

An exostosis over the left eye was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); § 5107 (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) reflect no 
complaint of or treatment for a head injury that allegedly 
occurred in the winter of 1944-45 in Germany.  A September 
1944 treatment report notes edema of the lower lip that 
probably came from a bite; however, this appears to have 
occurred prior to the claimed head injury.  A February 1946 
separation examination report is negative for any head injury 
or relevant complaint; however, it does reflect that the 
veteran received hospital treatment for a left thigh 
complaint in December 1945, which resolved.  An Army Surgeon 
General's Office (SGO) record is also negative for the 
claimed head injury.  

The veteran's discharge document reflects that he was a clerk 
typist with a radio relay station and received the European-
African-Middle Eastern Theater Ribbon with four Bronze Stars.  
He served in battles and campaigns in Rome-Arno, Southern 
France, Rhineland, and Central Europe.  

Immediately after separation in February 1946, the veteran 
submitted a VA disability claim for disorders including a 
left leg injury reportedly having occurred in December 1944; 
however, the veteran provided no other details except that he 
had been treated at a Dispensary in Vittel, France, in 
December 1944.  

In February 1946 and May 1947 VA rating decisions, the RO 
denied the service connection claim on the basis that it was 
not shown on the discharge examination report.  

In March 1987, the veteran submitted a claim for a left knee 
condition but provided no other details concerning the 
history of the condition.  The National Personnel Records 
Center (NPRC) provided an SGO report in January 1989, but no 
other SMRs were found.  The SGO report does not mention any 
injury.  

In June 1990, the veteran reported that he had been trained 
as an infantry scout and sent to Italy in July 1944.  He was 
then assigned as a radio relay man and provided communication 
between the front lines and their command posts.  He reported 
that because he had infantry experience, he was assigned on 
the point crew, which apparently served at the front line. 

A May 1997 VA outpatient treatment report reflects that the 
veteran reported that a rake fell from a shelf and struck his 
left eyebrow.  An examiner reported that the wound was 
healing but the veteran wanted it looked at anyhow.  

A December 1998 VA outpatient treatment report reflects that 
the veteran's eyes were normal except for a 1-cm by 1-cm bony 
protuberance over the left upper eye.  A January 1999 
computerized tomography (CT) scan showed a lateral superior 
left periorbital exostosis arising from the superior lateral 
margin of the left superior orbital ridge above the left 
zygomaticofrontal suture that probably represented a post-
traumatic exostosis.  

In April 1999, the veteran requested service connection for 
an exostosis and claimed that it had been caused by trauma 
during active service.  

An April 1999 VA outpatient treatment report reflects a bump 
over the left eye.  The report notes that the veteran was 
status post bilateral cataract surgery in December 1998.  

In a May 1999 rating decision, the RO denied the service 
connection claim as not well grounded.  

An October 1999 VA outpatient treatment report reflects a 
bony prominence over the left supraorbital that distorted the 
left eyelid.  The left eyelid remained more closed than the 
right eyelid.

In January 2000, the veteran submitted a private medical 
report from Elizabeth Mitchell, M.D.  Dr. Mitchell reportedly 
had treated the veteran since October 1998 for cataracts.  
According to Dr. Mitchell, in October 1998, the veteran 
mentioned a knot over the left eyebrow that he said had been 
there for many years.  He related that during WW II, he 
jumped from a burning truck and suffered multiple injuries.  
Since that event, the bony mass developed.  It made him feel 
uncomfortable and he feared the mass might affect his vision.  
Since October 1998, he underwent bilateral cataract surgery 
and currently had 20/25 vision, bilaterally.  Dr. Mitchell 
noted the January 1999 CT scan report and felt that the 
lesion is consistent with the reported WW II injury.  

In August 2000, the veteran requested a hearing on the issue. 

In September 2000, the Board remanded the case to the RO for 
a hearing and other development.

In September 2000, the veteran supplied names and addresses 
of three service comrades.  He reported that he had very 
little memory but that as he recalled in the winter of 1944 
during battle at Saarbrucken, Germany, his unit retreated.  
He stated that he and his teammates were evacuated amid much 
chaos and that he rode in a truck to a regrouping area where 
there was or had been a big battle in progress.  His truck 
apparently caught on fire there, because he reported that the 
truck began to burn on the left side.  He stated that the 
driver slowed down and ordered everyone to jump off.  He 
indicated that he jumped, striking a cable with his mouth and 
the force pushed his teeth through his lower lip.  He 
recalled that his feet went up in the air and the left side 
of his head hit the pavement.  He said that two medics took 
him under cover and, using a flashlight and electrical tape, 
bandaged his lip and cleaned his head wound.  He stated that 
he could walk, so they quickly left the area, which was 
littered with bodies. 

The RO sent letters requesting information from the veteran's 
three service comrades.  Only one letter was answered and 
that comrade reported no personal knowledge of the veteran's 
head injury but that he recalled the veteran who was a clean-
cut soldier with an honest appearance.  The service comrade 
further noted that the veteran was a member of a radio team 
and they had about 20 radio teams scattered from Versatile to 
Vittel to Saverne to Montbeliard.  

In February 2001, the veteran reported a large bony 
protrusion above the left eye and other left eye trouble.  He 
said that left eye surgery had been recommended.  

In February 2001, the veteran testified that he did not have 
any injury to his head before active service.  He testified 
that he earned the European-African-Middle Eastern Campaign 
Medal with four Bronze Stars for battles and campaigns in 
Rome-Arno, Southern France, Rhineland, and Central Europe.  
He testified that he served in an infantry intelligence and 
reconnaissance platoon in Italy but later was transferred to 
a Signal Corps unit in France.  He recalled that when he was 
injured his teeth cut his lip and that there was still a 
faintly visible scar on his lip.  He stated that the left eye 
injury had not been a problem until a year ago when it began 
to protrude, became painful, and caused secretion of tears.  

In April 2001, the RO issued a supplemental statement of the 
case determining that there was no evidence to support a 
finding that the veteran engaged in combat with the enemy.  
The RO further found that the medical nexus evidence supplied 
by Dr. Mitchell was too speculative because it was based on 
the veteran's reported account.  The RO determined that the 
evidence in favor of the case had little weight and that the 
preponderance of the evidence was against the claim.  

Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was afforded a hearing and the transcript was 
associated with the claims file.  The RO made reasonable 
efforts to obtain relevant records identified by the veteran.  
In fact, it appears that all evidence identified by the 
veteran relative to this service connection claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  A 
VA examination was conducted, and a copy of the report 
associated with the file.  By virtue of the Statement of the 
Case and/or the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.

Service connection may be granted for disability or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran reportedly injured himself when he jumped from a 
burning truck while it was moving.  He reported that, after 
receiving medical first aid for his injury, he and the medics 
had to leave the area quickly and that there were bodies 
lying about. 

Finally, Dr. Mitchell reported that the veteran had said that 
when he jumped from a truck he received multiple injuries.  
The Board notes that immediately after discharge in February 
1946 the veteran pursued a VA disability claim for a left leg 
injury reportedly having occurred in December 1944.  Whether 
this is related to the truck incident has not been explored.  

Thus, although the details could have been better developed, 
the Board finds that the veteran's testimony and claims 
concerning his activity and head injury are credible.  The 
evidence submitted in favor of the claim has at least some 
probative value even though it does not conclusively prove 
any material issue. 

In determining whether the evidence favors service 
connection, the Board notes that a disability is currently 
shown by evidence of a noticeable and painful exostosis 
protruding over the left eye.  

The medical evidence reflects that the exostosis lesion is of 
the type that results from trauma consistent with the 
reported injury.  The lay evidence, to which the RO did not 
give any weight, reflects that there had been no other trauma 
to that area prior to the knot appearing.  It is true that a 
lay person is not competent to provide a medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  A layman, however, may report the date of a head 
injury and the date that a knot above the left eye began to 
appear.  With information of this kind, the doctor reported 
that service incurrence was possible.  Because the knot did 
not appear until many years after active service, none would 
have been apparent to an examiner at the time of the 
separation examination.  In October 1998, many months before 
submitting a service connection claim, the veteran reported 
that the knot had appeared many years prior.  This would 
appear to exclude the May 1997 left eyebrow injury as a 
possible explanation.  No other evidence has been submitted 
that would tend to show that the exostosis stemmed from other 
than the in-service injury.  Thus, the Board finds that it is 
at least as likely as not that an exostosis over the left eye 
is the result of in-service head injury.  Applying the 
benefit of the doubt doctrine the Board will resolve the 
issue in favor of the veteran.  See 38 U.S.C.A. § 5107(b) 
(West 1991); § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

Service connection for residuals of a head injury is granted.


REMAND

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  VA must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since July 2, 2001, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

The Board observes that, effective July 2, 2001, VA revised 
the criteria for diagnosing and evaluating disabilities of 
the digestive system found at 38 C.F.R. § 4.114.  Included in 
the revision are changes to 38 C.F.R. § 4.112, Weight Loss.  
Under Diagnostic Codes 7305 and 7346, weight loss is a 
criterion for a disability rating higher than currently 
assigned for the veteran's service-connected stomach 
disability.  Under the former version of 38 C.F.R. § 4.112, 
minor weight loss or greater weight losses of brief duration 
are not considered to be of importance.  The revised version 
dropped those provisions.  The revised version of § 4.112 
adds definitions of "substantial weight loss, minor weight 
loss, inability to gain weight, and baseline weight" 
apparently to be used in other diagnostic codes found under 
§ 4.114, which might not be relevant here.  According to the 
revised regulation: 

For purposes of evaluating conditions in § 4.114, 
the term "substantial weight loss" means a loss 
of greater than 20 percent of the individual's 
baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain 
weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means 
the average weight for the two-year- period 
preceding onset of the disease. 

38 C.F.R. § 4.112 (effective July 2, 2001); 66 Fed. Reg. 
29486-89 (2001).

Because the revision has modified the criteria by which 
weight loss is evaluated under Diagnostic Codes 7305 and 
7346, the case must be returned to the RO for consideration 
under both the former and revised criteria.  Moreover, a 
REMAND will be necessary to determine whether the veteran has 
anemia, the presence of which could also materially influence 
the rating assigned.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to obtain copies of any relevant 
treatment or medical reports that are not 
currently associated with the claims 
folder.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.  

2.  The claims file should be returned to 
the examiner who performed the March 2001 
VA compensation and pension examination 
for an addendum opinion.  If that 
examiner is not available, a qualified 
substitute may be used.  

3.  The examiner should review the claims 
file and note that review in the report.  
The examiner should answer the following 
questions:

(a) Does the veteran have anemia?  

(b) Does the veteran have incapacitating 
episodes caused by service-connected 
digestive tract disability?  If so, 
report on the frequency and duration of 
such episodes.  

(c) Does the veteran have any loss of 
body weight due to service-connected 
digestive tract disability?  If so, how 
much?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be re-examined 
for this purpose if necessary.  

4.  Following completion of the above, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



